ENTRY
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(1)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1991-1992 reporting period.
On May 9, 1994, pursuant to Gov.Bar R. X(6)(B)(3), this court entered an order adopting the recommendation of the commission found in its report regarding the 1991-1992 reporting period suspending the respondent from the practice of law and imposing a fee sanction upon the respondent.
On April 10, 2003, the commission filed a motion to vacate, requesting that the order of May 9,1994, pertaining to the suspension and monetary sanction of the above-named respondent, be vacated. Upon consideration thereof,
IT IS ORDERED by the court that the motion to vacate be, and is hereby, granted.